Citation Nr: 1036783	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of a fracture nose.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for residuals of a fractured nose, and assigned a 
noncompensable evaluation, effective January 31, 2005-the date 
on which the Veteran filed his claim for service connection.  

This case was initially before the Board in February 2010, at 
which time it was remanded for further development.  


FINDING OF FACT

The clinical evidence demonstrates that the Veteran does not have 
at least 50 percent obstruction of the nasal passages on both 
sides, or complete obstruction on one side, throughout the appeal 
period.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-
connected residuals of a fractured nose have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

The Veteran's claim here arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
VA examination reports.  There is no indication of any 
outstanding evidence with respect to the claim on appeal.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Analysis

Initially, the Board notes that the case was remanded in February 
2010 in order to obtain outstanding VA treatment records, and to 
ask the Veteran whether he had any private medical treatment for 
his residuals of his fractured nose.  The Veteran's VA treatment 
records from Palo Alto, California, have been associated with the 
claims file.  Additionally, the Veteran was sent a February 2010 
letter asking for him to identify any private treatment records 
regarding his fractured nose.  He did not respond to that letter.  
Therefore, the Board finds that its remand order has been fully 
complied with, and it may proceed to adjudicate upon the merits 
of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed his claim for service connection on January 31, 
2005, and was granted service connection for residuals of a 
fractured nose in a June 2006 rating decision.  He was assigned a 
noncompensable rating for his residuals of a fractured nose, 
which he has subsequently appealed.  

The nose fracture has been rated noncompensably under 38 C.F.R. § 
4.97, Diagnostic Code 6502, for traumatic deviation of a nasal 
septum.  Under that code section, a 10 percent rating is 
applicable for a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction of one side.  See 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2009).  

The Board notes that the Veteran's VA treatment records from 
November 2001 through February 2005, from the San Antonio, Texas, 
and from August 2009 to February 2010, from Palo, Alto, 
California, do not disclose any treatment for his residuals of 
his fractured nose.  

The Veteran failed to show for his original VA medical 
examination in March 2005; however, he underwent a VA examination 
of his ears, nose and throat in April 2006.  During that 
examination, the Veteran reported fracturing his nose in service.  
He reported current unilateral nasal obstruction of the left 
nostril with allergies.  He could not recall the onset of his 
nasal obstruction or allergy diagnosis; though, he noted nasal 
obstruction since at least the 1980's, when he had ear surgery 
and the doctor "chipp[ed] away [] the nasal bones on the 
inside."  The Veteran stated that he had occasional allergic 
rhinitis attacks, during which he will use flonase.  He did not 
attribute his worsened nasal obstruction to his allergic 
symptoms, and stated that his nasal obstruction was worse when he 
was asleep.  He reported sleeping with his mouth open, snoring, 
on three to four pillows.  He used breathe right strips every 
night, which may improve his obstruction.  He stated that his 
friends have commented on his snoring and possible apneas.  The 
Veteran reported having daytime sommolence with prolonged sleep 
latency and multiple awakenings at night since discontinuing 
alcohol use.  He did not report any purulent discharge, speech 
impairment, problems with his soft palate, or sinus trouble or 
pain.  He did report dyspnea, but only when laying supine and 
trying to sleep.

On examination, the Veteran's nose demonstrated some C-shaped 
deformity of the nasal dorsum, convex to the right.  There was no 
gross nasal deformity, and the Veteran had a normal, slightly 
narrow nasal dorsum with mild external valve collapse on forced 
inspiration.  He was able to breathe through both nasals with 
alternating plugging.  The Veteran's nasal prongs were visible 
from the anterior rhinoscopy on bilateral nares, and he 
demonstrated a small superior septal deviation on the left side 
of his nose with less than 25 percent nasal obstruction.  The 
Veteran's turbinates were present and within normal limits, and 
his septum was intact.  The Veteran's nasopharynx was visible 
from both sides with a small septal deviation on the left side.  
The Veteran reported dramatic improvement in nasal obstruction 
with the use of epinephrine.  

The VA examiner noted a history of nasal fracture in 1968 and was 
status-post nasal surgery in the 1980s.  He stated that the 
Veteran currently had less than 25 percent left-sided nasal 
obstruction related to the remaining deviation of the superior 
aspect of the septum, as well as a narrow nasal dorsum with 
slight external nasal valve collapse at baseline which do not 
result from his trauma.  He noted that the Veteran's small 
deviation was not clinically significant, given that he could see 
the nasopharynx on both sides through the anterior rhinoscopy.  
He stated that the complaints of severe nasal obstruction during 
sleep, the absence of nasal obstruction during allergy 
exacerbations, and his dramatic improvement with epinephrine were 
"atypical."  The VA examiner concluded that the Veteran's 
complaint of nasal obstruction was not as likely as not related 
to his history of nasal fracture and repair.

The Veteran stated in his August 2006 Substantive Appeal that the 
25 percent nasal obstruction was not evaluated correctly and that 
he believed there was a greater degree of obstruction.  He 
indicated that there was no an x-ray available, and that he was 
going to see a private physician for a second opinion.  When 
asked in the February 2010 letter for either the records, or for 
information regarding any private treatment for his service-
connected residuals of his fractured nose, he failed to respond 
to that inquiry.

On the basis of the clinical record, the Board finds that the 
evidence does not demonstrate that the Veteran has complete nasal 
obstruction on one side of his nose or 50 percent obstruction on 
both sides of his nose.  The clinical evidence of record clearly 
demonstrates that the Veteran has less than 25 percent nasal 
obstruction on only the left side of his nose.  Accordingly, the 
Board finds that the criteria for a compensable evaluation for 
service-connected residuals of a fractured nose have not been 
met, and the Veteran's claim must be denied.  See 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6502.

It is acknowledged that the Veteran is competent to report 
observable symptomatology, such as nasal obstruction.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the 
subjective complaints are deemed to be outweighed by the clear 
objective evidence failing to show the requisite obstruction.

The Board has considered whether the Veteran's residuals of a 
fractured nose presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provide for consideration of additional symptomatology than is 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).




ORDER

An initial compensable evaluation for service-connected residuals 
of a fractured nose is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


